COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Athey and Senior Judge Frank
              Argued by videoconference
UNPUBLISHED




              RICHARD HILL
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1229-20-4                                     JUDGE ROBERT P. FRANK
                                                                                   JULY 13, 2021
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                               Daniel S. Fiore, II, Judge

                               Bradley R. Haywood (Office of the Public Defender, on briefs), for
                               appellant.

                               Katherine Quinlan Adelfio, Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Richard Hill, appellant, appeals the trial court’s denial of his emergency motion for

              reconsideration of his sentence. The trial court found it had no jurisdiction to hear the motion

              because appellant had appealed his underlying revocation order to this Court. For the reasons

              stated, we dismiss the appeal.

                                                        BACKGROUND

                     On March 9, 2015, appellant pleaded guilty to one count of attempted unlawful wounding.

              The trial court sentenced appellant to three years’ incarceration with all but six months suspended.

              Following a March 16, 2018 revocation hearing, the trial court found appellant in violation of his

              probation, revoked all of his suspended sentence, and then re-suspended all but one year. The trial

              court also restored appellant to probation for an additional two years.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       On February 6, 2019, the trial court initiated a second and later, a third probation violation.

Appellant moved to dismiss, asserting that the trial court lacked jurisdiction. The trial court denied

that motion to dismiss. The trial court subsequently found appellant in violation of the terms and

conditions of his probation and sentenced him to the balance of his previously suspended sentence

by order of March 11, 2020. Appellant appealed that decision to this Court, which affirmed the trial

court’s judgment. See Hill v. Commonwealth, 73 Va. App. 206 (2021).

       On April 27, 2020, while his revocation appeal was pending, appellant filed a motion to

reconsider the revocation sentence imposed by final order of March 11, 2020,1 asking that the

remainder of his active sentence be suspended. On September 29, 2020, the trial court denied

appellant’s motion for reconsideration of his sentence, finding that it lacked jurisdiction because

appellant had appealed the revocation order to this Court. At the time of the motion and ruling,

appellant had not been transferred to the Department of Corrections and remained in local custody.

Appellant served his sentence in full and was released from the Arlington County Detention Center

on February 23, 2021.

                                             ANALYSIS

       The Commonwealth admits that the trial court erred because it did have jurisdiction to act

on the motion to reconsider,2 but contends this appeal is moot because no controversy remains

between the parties. If the appeal is moot, we must dismiss it without addressing the merits.

       “A case becomes moot ‘when the issues presented are no longer “live” or the parties lack a

legally cognizable interest in the outcome.’” Ingram v. Commonwealth, 62 Va. App. 14, 21 (2013)



       1
         The Commonwealth indicated it would not object to the relief sought by appellant if he
had a suitable plan to address his mental health upon release.
       2
          “[A]n ‘issue which is a question of law is not subject to a concession binding on this
Court.’” Virginia Marine Res. Comm’n v. Chincoteague Inn, 287 Va. 371, 389 (2014)
(alterations and citation omitted).
                                                -2-
(quoting Chafin v. Chafin, 568 U.S. 165, 172 (2013)). “Whenever it appears . . . that there is no

actual controversy between the litigants . . . it is the duty of every judicial tribunal not to proceed to

the formal determination of the apparent controversy, but to dismiss the case.” Virginia

Broadcasting Corp. v. Commonwealth, 286 Va. 239, 247-48 (2013) (quoting E.C. v. Dep’t of

Juvenile Justice, 283 Va. 522, 530 (2012)).

        “No matter how vehemently the parties continue to dispute the lawfulness of the conduct

that precipitated the lawsuit, the case is moot if the dispute is no longer embedded in any actual

controversy about the plaintiffs’ particular legal rights.” Ingram, 62 Va. App. at 21-22 (quoting

Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)). “It is not the office of courts to give opinions

on abstract propositions of law, or to decide questions upon which no rights depend, and where no

relief can be afforded. Only real controversies and existing rights are entitled to invoke the exercise

of their powers.” Daily Press, Inc. v. Commonwealth, 285 Va. 447, 452 (2013) (quoting E.C., 283

Va. at 530).

        Here, appellant’s motion to reconsider requested only a reduction of his active sentence and

was not based on the merits of the revocation.3 It is uncontested that appellant was released after

serving his sentence on February 23, 2021. Appellant has no sentence remaining after his release

from incarceration. Even if we agreed with appellant’s assignment of error, there is nothing that can

be done on remand because there is no further sentence to suspend. The appeal is moot.

        Hallmark Personnel Agency, Inc. v. Jones, 207 Va. 968 (1967), supports this analysis.

There, Jones contracted not to seek employment with any other similar agency for a period of

eighteen months after termination of employment with Hallmark. Id. at 968-69. Jones, however,

accepted employment with a nearby competing agency in violation of the Hallmark employment



        3
         As noted, this Court has addressed Hill’s separate challenge to the revocation order.
See Hill v. Commonwealth, 73 Va. App. 206 (2021).
                                              -3-
contract. Id. Hallmark sought to enjoin Jones from continuing with that employment because of the

eighteen-month contract clause. Id. at 969. The trial court dismissed the complaint, and during the

pendency of the appeal, the eighteen-month restriction period expired, which allowed Jones to seek

other similar employment. Id. at 969-70. The Supreme Court of Virginia held the appeal was moot.

“When it appears from the record, or from matters of which courts may take judicial notice, that the

controversy that once existed has terminated by lapse of time, the appellate court will dismiss the

writ of error or appeal.” Id. at 970 (quoting Hankins v. Town of Virginia Beach, 182 Va. 642, 644

(1944)). See also Cumberland Bank & Trust Co. v. French, 186 Va. 53 (1947).

        In his reply brief, appellant contends the trial court imposed additional costs after the March

11, 2020 final order. Although this Court can consider the collateral consequences of a conviction

to determine whether the proceeding is moot, E.C., 283 Va. at 536, some such consequences may be

too remote or speculative to overcome the mootness claim. The obligation to pay fees, costs, or

restitution is not speculative. See Cilwa v. Commonwealth, Record No. 161278 (Va. Dec. 14,

2017).4 However, the court order of March 11, 2020 does not assess any costs or fees against the

appellant. Appellant produced a letter dated May 22, 2020, from the trial court clerk’s office

indicating appellant’s counsel submitted a request for transcripts. According to that letter, the trial

court approved an award of $626.25 for transcript fees “of the requested hearing” but the letter

failed to indicate what the “requested hearing” addressed.

        Rule 5A:25(c)(6) requires the appendix to contain “exhibits necessary for an understanding

of the case that can reasonably be reproduced.” It is assumed that the appendix contains everything

germane to the assignments of error; however, this Court may consider other parts of the record.

Rule 5A:25(h).


        4
          “Although not binding precedent, unpublished opinions can be cited and considered for
their persuasive value.” Otey v. Commonwealth, 61 Va. App. 346, 350 n.3 (2012) (citing
Rule 5A:1(f)).
                                              -4-
       Here, the only evidence of the $626.25 transcript fee was a May 22, 2020 letter from the

clerk of the Circuit Court of Arlington County. This letter is not contained in the appendix but does

appear in the trial court’s record. However, appellant conceded in his opening brief that the trial

court never held a hearing on his motion for reconsideration. Thus, the transcript is not germane to

this appeal. Moreover, the trial court order denying the motion for reconsideration did not assess

any court costs against appellant. We have consistently held that a trial court speaks through its

written orders. Rose v. Jaques, 268 Va. 137, 147 (2004). Upon review, we find that any potential

collateral consequences are too remote or speculative to present any live controversy.

       “[T]he burden of establishing that we lack jurisdiction rests on ‘the party who alleges that a

controversy before us has become moot.’” Reston Hosp. Center, LLC v. Remley, 63 Va. App. 755,

767 (2014) (quoting Michigan v. Long, 463 U.S. 1032, 1042 n.8 (1983)). “We presume in those

circumstances that we have jurisdiction until some party establishes that we do not for reasons of

mootness.” Id.

       The Commonwealth has met its burden to show this appeal is moot. The only issue in

appellant’s motion was to reduce his sentence. Since the parties agree that appellant fully served the

sentence imposed, there is nothing left to suspend. Appellant has no interest in the outcome, so the

controversy no longer exists. The issue raised in the appeal is moot, and we thus dismiss the

appeal.5

                                                                                            Dismissed.




       5
         Consequently, the present case is dismissed without costs to appellant. Hankins, 182
Va. at 644; Cumberland Bank & Trust Co., 186 Va. at 54.
                                               -5-